Citation Nr: 0020390	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to nicotine dependence 
and tobacco use in service.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1947.  The veteran died in August 1974.  The appellant is his 
widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the RO in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1974, at which time 
he was 45 years old, and service connected for generalized fungus 
infection, rated as noncompensable.  The veteran had been 
receiving nonservice-connected pension benefits since January 
1973 based on cardiovascular disabilities.  

2.  The Certificate of the Death indicates that the veteran's 
immediate cause of death was acute pulmonary edema due to 
myocardial infarction due to coronary artery disease.  There 
were no other significant conditions contributing to death.  

3.  There is no medical evidence of cardiovascular 
disabilities during service or of arteriosclerosis, 
cardiovascular-renal disease, and/or valvular heart disease 
within one year of service nor is there competent medical 
evidence establishing a nexus between the veteran's 
respiratory and/or cardiovascular disabilities, which 
caused/contributed to cause the veteran's death, and service 
and/or any service-connected disability (generalized fungus 
infection).

4.  There is no competent medical evidence of a nexus between 
the veteran's cause of death to the use of tobacco in service 
or to nicotine dependency allegedly developed in service nor 
is there competent medical evidence that the veteran's 
generalized fungus infection played any role in the 
development of claimed nicotine dependence.  



CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death due to nicotine 
dependence and tobacco use is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that, on July 19, 1946, the 
veteran had diffuse, hazy densities at the left lung base and 
right upper lung field.  On July 29, 1946, he was diagnosed 
as having atypical pneumonia.  X-rays noted accentuation with 
bronchovascular markings in both lung fields and increased 
density of both hilar regions.  On August 12, 1946, the 
veteran's chest was noted to be negative for pneumonia.  X-
rays revealed almost complete clearing.  The veteran's 
discharge examination showed no abnormalities of the 
respiratory or cardiovascular systems.  

Following service discharge, the veteran filed a claim of 
service connection for pneumonia and skin disease.  In an 
April 1948 rating decision, service connection for 
generalized fungus infection of the skin was granted and 
assigned a non-compensable rating.  Service connection for 
pneumonia was denied.  The veteran did not appeal this rating 
decision.  

The post-service records revealed treatment primarily for 
cardiovascular disabilities.  According to a January 8, 1973 
letter of a private physician, the veteran was unemployable 
due to a severe cardiac problems.  In April 1973, the veteran 
was afforded a VA examination.  At that time, it was noted 
that the veteran had suffered a myocardial infarction in 
December 1970 and was treated at the John F. Kennedy Memorial 
Hospital.  Thereafter, the veteran was treated on 4 or 5 
occasions at that hospital.  It was also noted that in 1972, 
the veteran underwent a catheterization of his heart at 
Temple University Hospital and a history of congestive heart 
failure was noted.  Examination of the cardiovascular system 
revealed evidence of coronary heart disease.  In addition, 
clubbing of the fingers, cyanotic hips, and a skin disorder 
were also noted.  Examination of the respiratory system 
revealed no significant abnormalities.  A chest x-ray 
revealed heavy markings in both lungs and prominence of the 
hilar vascular shadows.  The heart was moderately enlarged to 
the left.  

In a June 1973 rating decision, it was determined that the 
veteran was entitled to nonservice-connected pension benefits 
based on his arteriosclerotic heart disease with recent 
myocardial infarction.  

On August [redacted], 1974, the veteran died.  According to the 
Certificate of Death, the veteran's immediate cause of death 
was acute pulmonary edema due to myocardial infarction due to 
coronary artery disease.  There were no other significant 
conditions contributing to death.  It was noted that an 
autopsy had been performed.  

In June 1997, the appellant filed a claim for service 
connection for the cause of the veteran's death and 
dependency indemnity compensation (DIC) benefits.  She 
asserted that his cigarette smoking during service caused the 
veteran's death.  In response, the RO requested further 
information from the appellant.  Thereafter, the appellant 
provided the names and addresses of the veteran's treating 
physicians/facilities during his lifetime.  She indicated 
that one particular facility, the former Whitaker Medical 
Center, now known as the Juanita Family Practice, had all of 
the veteran's medical records to include the autopsy report.  
She also indicated that she was unable to state when the 
veteran started smoking since she did not know him until 
1949, but indicated that he was a cigarette smoker at that 
time and continued to smoke cigarettes thereafter.  

The RO subsequently contacted each of the indicated 
physicians/facilities and requested the veteran's records.  
In response, the Whitaker Medical Center, now known as the 
Juanita Family Practice, indicated that although they had 
treated the veteran, records from that time period were no 
longer available.  One of the physician's indicated that he 
had treated the veteran for multiple problems including 
coronary artery disease, liver failure, and cirrhosis.  He 
noted that the veteran was treated for congestive heart 
failure and secondary to his heart failure, he had congestion 
of his liver that resulted in liver failure.  It was 
suggested that the John F. Kennedy Memorial Hospital or 
Temple University Hospital might have the veteran's records.  
However, Temple University Hospital indicated that they did 
not have any records.  No other medical facilities responded 
or provided any further information or records.  

The appellant also submitted statements from the veteran's 2 
daughters.  These individuals indicated that the veteran 
began smoking while in the Navy, was addicted to cigarettes 
during his service in the Navy, was influenced while in the 
Navy to smoke, and that this smoking contributed to cause his 
death.  

Analysis

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, service 
connection may be granted for a chronic disease, including 
arteriosclerosis, cardiovascular-renal disease, and/or 
valvular heart disease, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Further, secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. 3.310.

However, the threshold question to be addressed in this case 
is whether a well-grounded claim has been presented.  38 
U.S.C.A. § 5107(a) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom.  Epps v. West, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well-grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  In 
addition, the Court held, in the recent case of Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam), that absent the submission and 
establishment of a well-grounded claim, the VA cannot 
undertake the duty to assist the veteran in developing facts 
pertinent to his or her claim.  

For a claim for service connection to be well-grounded, there 
must be competent evidence of: (1) a current disability (a 
medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. § 
5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  



Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the claimant is offering her own medical 
opinion and diagnoses, the record does not indicate that she 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the claimant asserts that the cause of the 
veteran's death is related to his cigarette smoking in 
service, this assertion does not make the claim well-grounded 
if there is no competent medical evidence of record of a 
nexus between any disability in service and disability 
causing or contributing to death.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995).  

In a claim for service connection for the cause of death of a 
veteran, the first requirement of well-groundedness, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In claims where there is an allegation that death was due to 
nicotine use in service, certain directives must be followed 
as set forth below.  

An opinion by VA's General Counsel, VAOPGCPREC 19-97 (May 13, 
1997), was prepared in response to an inquiry as to under 
what circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that while 38 
C.F.R. § 3.310 provides for "secondary service connection," 
alternatively, if a claimant could establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to lung 
disability, service connection may be established without 
reference to section 3.310(a).  However, where the evidence 
indicated a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310.

The 1997 Opinion cited a prior 1993 holding that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question was whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines that held in the affirmative.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively a factual determination.  The 1997 Opinion 
also noted the potential for an intervening or a supervening 
cause of injury that might act to sever the proximate and 
causal connection between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
(as in this case) or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It quoted the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) at 243, the criteria for 
diagnosing substance dependence as specifically applicable to 
nicotine dependence.  Under those criteria, nicotine 
dependence may be described as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of nicotine or a closely 
related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  

Id. at 181, 243-245.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

Thus, whether secondary service connection for disability or 
death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, 
depends upon consideration of the factors and questions noted 
above in light of the facts of a particular case and 
established medical principles.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Considering the above directives in light of the facts of 
this case, the Board must conclude that the claim for 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  The appellant asserts 
that the veteran's death from acute pulmonary edema due to 
myocardial infarction due to coronary artery disease was 
caused by smoking and nicotine dependence during service.  
She does not allege, nor does the medical evidence show, that 
the veteran's generalized fungus infection played any role in 
his death at all.  

At this point, the Board notes that the medical evidence 
establishes that cardiovascular disabilities were incurred 
after the veteran's discharge from service.  There were no 
complaints, findings, or diagnoses of cardiovascular 
disabilities during service.  The April 1973 VA examination 
report revealed that the veteran suffered a myocardial 
infarction in December 1970.  There is no other medical 
evidence of record showing the date of onset of the veteran's 
cardiovascular disabilities.  Moreover, there is no competent 
medical evidence that establishes a relationship between any 
cardiovascular disability and service or the veteran's 
service-connected disability.  A review of the medical 
evidence as set forth above shows that cardiovascular 
disabilities were first present many years after the 
veteran's discharge from service.  There is no medical 
evidence of cardiovascular disability during service or 
within one year of service, nor is there competent medical 
evidence establishing a nexus between cardiovascular 
disability resulting in the veteran's death and service.  

Specifically as regards pulmonary edema, there is no 
competent medical evidence relating any pulmonary involvement 
culminating in death and any incident of the veteran's 
military service, to include his treatment for pneumonia 
therein.  As noted above, the pneumonia for which the veteran 
was treated during service and this pneumonia clearly 
resolved therein and was not present upon discharge.  
Following service, the veteran was not treated for any 
respiratory abnormalities.  His April 1973 examination 
revealed no significant abnormalities.  While the veteran 
then had clubbing of the fingers and cyanosis, there is no 
medical evidence relating clubbing of the fingers and 
cyanosis to service. 

Furthermore, with regard to cigarette smoking, even though 
the record indicates that the veteran was a smoker, there is 
no competent medical evidence that nicotine dependence arose 
during active service and no medical evidence relating the 
claimed nicotine dependence to the causes of the veteran's 
death.  

In short, there simply is no competent medical evidence 
establishing a nexus between the veteran death and smoking 
during service.  While the appellant and the veteran's two 
daughters have asserted that such a relationship exists, such 
assertions are not medically supported.  As noted above, lay 
evidence is inadequate to establish a medical nexus between 
the cause of the veteran's death and his active service.  The 
Court has held that lay persons are competent to testify as 
to what they actually observed and what is within the realm 
of their personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Court has also held that lay testimony 
is not competent to prove a matter requiring medical 
expertise.  Grottveit.  The appellant and the veteran's 
daughters do not have the appropriate medical training and 
expertise to competently testify as to the cause of the 
veteran's death. 

Consequently, in the absence of competent evidence to support 
her claim, the appellant's claim is not plausible, and she 
has not met the initial burden under 38 U.S.C.A. § 5107(a).

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  A review of the correspondence 
in this case, to include the statement of the case shows that 
the RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) 
as the appellant was fully informed of the reason for the 
denial of her claim and was advised of what evidence was 
needed in order to support her claim.  Furthermore, by this 
decision, the Board is informing the appellant of evidence 
that is lacking and that is necessary to make her claim as 
set forth above well grounded.  

Finally, the Board has considered the "benefit-of-the-doubt" 
doctrine; however, as the appellant's claim does not meet the 
threshold of being well grounded, a weighing of the merits of 
the claim is not warranted, and that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death, claimed as 
secondary to nicotine dependence and tobacco use in service, 
is denied.   



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

